Case 1:19-cv-00004-ENV-SJB Document 10 Filed 07/09/19 Page 1 of 2 PageID #: 38



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                                1:19-cv-00004-ENV-SJB
Romel Hightower individually and on
behalf of all others similarly situated
                               Plaintiff

                 - against -                             Notice of Voluntary Dismissal

Beyond Better Foods, LLC
                               Defendant

       Plaintiff gives notice this action is voluntarily dismissed. Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: July 9, 2019
                                                                 Respectfully submitted,

                                                                 Sheehan & Associates, P.C.
                                                                 /s/Spencer Sheehan
                                                                 Spencer Sheehan (SS-8533)
                                                                 505 Northern Blvd., Suite 311
                                                                 Great Neck, NY 11021
                                                                 (516) 303-0552
                                                                 spencer@spencersheehan.com
Case 1:19-cv-00004-ENV-SJB Document 10 Filed 07/09/19 Page 2 of 2 PageID #: 39



1:19-cv-00004-ENV-SJB
United States District Court
Eastern District of New York

Romel Hightower individually and on behalf of all others similarly situated


                                        Plaintiff


        - against -


Beyond Better Foods, LLC

                                        Defendant




                               Notice of Voluntary Dismissal


                                   Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                  Great Neck, NY 11021
                                  Tel: (516) 303-0052
                                     Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: July 9, 2019
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
